TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00379-CV


In re City of Round Rock





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


O R D E R
PER CURIAM 
	Relator the City of Round Rock files its motion for emergency relief and a petition
for writ of injunction related to third-party advertising recently installed by the real parties in interest
on two outdoor signs.  See Tex. R. App. P. 52.8, 52.10(a).  We hereby grant in part relator's motion
for emergency relief pending the disposition of its petition for writ of injunction and enjoin the real
parties in interest from placing any further advertising on the signs made the subject of this dispute. 
See Tex. R. App. P. 52.10(b).  The Court requests that the real parties in interest file a response to
relator's petition for writ of injunction by 5:00 p.m. on June 28, 2002.  See Tex. R. App. P. 52.4.
	It is ordered June 24, 2002.

Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish